

PARTIAL TERMINATION AGREEMENT


This PARTIAL TERMINATION AGREEMENT (this "Termination Agreement") with respect
to the Call Option Confirmation (as defined below) is made as of [●] between [●]
("Dealer") and Amicus Therapeutics, Inc. ("Counterparty"), a Delaware
corporation.


WHEREAS, Counterparty issued $250,000,000 principal amount of 3.00% Convertible
Senior Notes due 2023 (the "Convertible Notes") pursuant to an Indenture dated
as of December 21, 2016 between Counterparty and Wilmington Trust, National
Association, as trustee;


WHEREAS, Dealer and Counterparty are parties to the base capped call option
transaction (as amended, modified or supplemented, the "Base Call Option
Transaction") evidenced by the letter agreement between Dealer and Counterparty,
dated as of December 15, 2016 (as amended, modified or supplemented, the "Base
Call Option Confirmation"), and the additional capped call option transaction
(as amended, modified or supplemented, the "Additional Call Option Transaction"
and, together with the Base Call Option Transaction, the "Call Option
Transactions") evidenced by the letter agreement between Dealer and
Counterparty, dated as of December 19, 2016 (as amended, modified or
supplemented, the "Additional Call Option Confirmation" and, together with the
Base Call Option Confirmation, the "Call Option Confirmations"); and


WHEREAS, as a result of a repurchase by Counterparty of [●] Convertible Notes in
$1,000 principal amount denominations, a Repayment Event and consequently an
Additional Termination Event occurred under the Call Option Transactions;


WHEREAS, in lieu of partial terminations under the Call Option Transactions
Counterparty has requested the full termination of the Additional Call Option
Transaction and partial termination of the Base Call Option Transaction.


NOW, THEREFORE, in consideration of their mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby mutually covenant and agree as follows:


I.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Call Option Confirmations.


2.Termination of Transactions and Confirmations. Notwithstanding anything to the
contrary in the Call Option Confirmations, Counterparty and Dealer agree that,
effective on the date hereof, (i) the Additional Call Option Transaction shall
automatically terminate and all of the respective rights and obligations of the
parties under the Additional Call Option Confirmation shall be terminated,
cancelled and extinguished, (ii) the Base Call Option Confirmation shall be
amended solely to reduce the Number of Options thereunder by [●] such that the
Number of Options thereunder after giving effect to such amendment shall be [●]
and the Base Call Option Confirmation, as so amended, shall remain in full force
and effect and (iii) in consideration of the foregoing, Dealer shall pay to
Counterparty, in immediately available funds to the account specified below,
cash in US Dollars in an amount equal to the Cash Settlement Amount no later
than 4:00 p.m. (New York City time) on the first Clearance System Business Day
following the conclusion of the Hedge Unwind Period. "Cash Settlement Amount"
and "Hedge Unwind Period" shall have the meanings assigned to such terms in
Exhibit A hereto.


3.Representations and Warranties of Counterparty. Counterparty represents and
warrants to Dealer on the date hereof that:


(a)    it is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement, to deliver this
Termination Agreement and each such other document relating thereto (if any) and
to perform its obligations hereunder and thereunder (as applicable) and has
taken all necessary action to authorize such execution, delivery and
performance;





--------------------------------------------------------------------------------







(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law));


(t)    it is not aware of any material nonpublic information regarding
Counterparty or the Shares;


(g)it (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million;


(h)it is not entering into this Termination Agreement to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act; and




(i)on the date hereof, it remains a party to the Call Option Transactions to the
full extent as on the date of execution thereof and it has not assigned,
purported to assign or made any attempt to assign, any interest in the Call
Option Transactions to any third party.


4.Representations and Warranties of Dealer. Dealer represents and warrants to
Counterparty on the date hereof that:


(a)    it is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing;


(b)    it has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and each such other document (if any) and to
perform its obligations hereunder and thereunder (as applicable) and has taken
all necessary action to authorize such execution, delivery and performance;


(c)    such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


(d)    all governmental and other consents that are required to have been
obtained by it with respect to this Termination Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with;


(e)    its obligations under this Termination Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and





--------------------------------------------------------------------------------









(t)    on the date hereof, it remains a party to the Call Option Transactions to
the full extent as on the date of execution thereof and it has not assigned,
purported to assign or made any attempt to assign, any interest in the Call
Option Transactions to any third party.


5.Notices. For purposes of this Termination Agreement, the addresses for notices
or communications to the parties shall be:


(a)
Counterparty:



Amicus Therapeutics, Inc. 1 Cedar Brook Drive Cranbury, NJ 08512
Attention: [●]
Telephone No.: [●]
Email.: [●]    
With a copy to:
Attention: [●]    
Telephone No.: [●]
Email: [●]    


(b)
Dealer:



For purpose of Giving Notice:


To:
[●]

Attention:    [●]
Email:    [●]


For Trade Affirmations and Settlements:


To:
[●]

Attention:    [●]
Email:    [●]


For Trade Confirmations:





To:
[●]

Attention:    [●]
Email:    [●]


6.Account Details. For purposes of this Termination Agreement, the account for
payments to Counterparty shall be:


Bank: ABA#:
Acct No.:
Beneficiary:
SWIFT ID:

[●]
[●]
[●]
[●]
[●]
 





7.Disclosure. Notwithstanding anything provided in this Termination Agreement or
the Call Option Confirmations, effective from the date of commencement of
discussions concerning the Call Option Transactions, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Call Option Transactions and this Termination Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.


8.No Reliance, etc. Counterparty hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Termination Agreement, that it has not relied on Dealer or
its affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.


9.Role of Agent. Each party agrees and acknowledges that (i) Dealer has acted
solely as agent and not as principal with respect to this Termination Agreement
and (ii) Dealer has no obligation or liability, by way of guaranty, endorsement
or otherwise, in any manner in respect of this Termination Agreement (including,
if applicable, in respect of the settlement thereof). Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party's obligations under this Termination Agreement.
Dealer is authorized to act as agent for Dealer.


10.Designation by Dealer. Notwithstanding any other provision in this
Termination Agreement to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the transactions contemplated by this Termination Agreement and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.


11.Governing Law. THIS TERMINATION AGREEMENT AND ALL MATTERS ARISING IN
CONNECTION WITH THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


12.Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


13.Amendment. This Termination Agreement may not be modified, amended or
supplemented, except in a written instrument signed by each party hereto.


14.Counterparts. This Termination Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


15.
Agreements and Acknowledgements Regarding Hedging. Counterparty acknowledges and
agrees that:




(a)    on or following the date hereof, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to this Termination Agreement;


(b)    Dealer and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to this Termination
Agreement;


(c)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty's securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk; and


(d)    any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares each in a manner that may
be adverse to Counterparty.


16.No Other Changes. Except as expressly set forth herein, all of the terms and
conditions of the Call Option Confirmations shall remain in full force and
effect and are hereby confirmed in all respects.


[The remainder of page intentionally left blank]



IN WITNESS WHEREOF the parties have executed this Termination Agreement with
effect from the date specified on the first page of this Termination Agreement.




DEALER






By:         
Name : Title:








Amicus Therapeutics, Inc.








By:         
Name : Title:







--------------------------------------------------------------------------------





EXHIBIT A


VWAPPrice
Cash Settlement Amount
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]
$[●]



"Cash Settlement Amount" means the amount set forth in the table above opposite
the applicable VWAP Price (as defined below). If the VWAP Price is not specified
on the table above, the Cash Settlement Amount shall be the straight-line
interpolation between the VWAP Prices or extrapolation from the VWAP Prices (as
the case may be) specified on the table above. Dealer shall notify Counterparty
of the applicable Cash Settlement Amount as soon as reasonably practicable after
5:00pm (New York City time) on the last Scheduled Trading Day of the Hedge
Unwind Period.


"VWAP Price" means the arithmetic average of the Daily Prices for all Exchange
Business Days in the Hedge Unwind Period, as determined by Dealer in good faith
and a commercially reasonable manner.


"Daily Price" means, for any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading "Bloomberg VWAP" on
Bloomberg Page "FOLD <Equity> AQR" (or any successor thereto) for each such
Exchange Business Day in respect of the period from the scheduled opening time
of the Exchange to the Scheduled Closing Time of the Exchange on such Exchange
Business Day (or, if such volume-weighted average price is unavailable at such
time, the market value of one Share on such Exchange Business Day, as determined
by the Calculation Agent using,, if practicable, a volume-weighted average
method). The VWAP Price will be determined without regard to after-hours trading
or any other trading outside of the regular trading session trading hours.


"Hedge Unwind Period" means the Scheduled Trading Day occurring on [●]; provided
that, notwithstanding anything to the contrary in this Termination Agreement,
Dealer may postpone such Scheduled Trading Day or extend the Hedge Unwind Period
by one or more Scheduled Trading Days if Dealer determines, in its reasonable
discretion, that such postponement or extension is reasonably necessary or
appropriate to preserve Dealer's hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer (or any of its affiliates) to
effect transactions .of Shares in connection with its hedge unwind activity
hereunder in a manner that would, if Dealer (or such affiliate) were
Counterparty or an affiliated purchaser of Counterparty; be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.



